            Case 5:18-cv-02766-JHS Document 21 Filed 06/05/20 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 JAMIE VIZE,

                          Plaintiff,
                                                                 CIVIL ACTION
        v.                                                        NO. 18-2766

 ANDREW SAUL,
 Commissioner of Social Security,

                         Defendant,


                                           ORDER

       AND NOW, this 4th day of June 2020, upon careful consideration of the Report and

Recommendation filed by United States Magistrate Judge Lynne A. Sitarski, and upon

independent review of the briefs filed by the parties, it is hereby ORDERED that:

       1.       The Clerk of Court shall REMOVE the case from Civil Suspense;

       2.       The Report and Recommendation (Doc. No. 13) is APPROVED and ADOPTED;

       3.       Plaintiff’s Request for Review (Doc. No. 9) is GRANTED; and

       4.       This matter is REMANDED to the Commissioner for further proceedings

                consistent with the Report and Recommendation.



                                                   BY THE COURT:



                                                   /s/ Joel H. Slomsky
                                                   JOEL H. SLOMSKY, J.
